DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26, 2022 has been entered.

Allowable Subject Matter
3.	Claims 1, 4-8, and 11-18 are allowed.
4.	The following is an examiner’s statement of reasons for allowance.
An updated search has been performed and Applicant’s remarks filed on August 26, 2022 have been fully considered, and these remarks, in combination with the examiner’s amendment filed herein, have overcome the submitted prior art. 
Regarding claim 1, as amended, applicant argues that claim 1 is in condition for allowance, because applied references Chang ‘349 Emb1 (US 2020/0029349, para 23-24 and 85), Chang ‘349 Emb2 (US 2020/0029349, para 23-24 and 79), Yan ‘266 (US 2020/0015266), Jeon ‘219 (US 2020/0022219), Liu ‘990 (US 2020/0322990), and Kim ‘540 (US 2019/0208540) do not disclose “wherein the time information includes . . . a slot indication including a downlink sharing indicator, wherein a first slot including the time point is a slot after a predetermined number of slots determined based on the downlink sharing indicator from a second slot in which the downlink sharing indicator is transmitted to the BS, and wherein the predetermined number of the slots is configured by the BS based on subcarrier spacing” (See Remarks, page 12, lines 9-17, page 14, lines 29-32).
The prior art of record, considered individually or in any reasonable combination, fail to fairly show or suggest a claimed invention comprising, among other limitations, “wherein the time information includes . . . a slot indication including a downlink sharing indicator, wherein a first slot including the time point is a slot after a predetermined number of slots determined based on the downlink sharing indicator from a second slot in which the downlink sharing indicator is transmitted to the BS, and wherein the predetermined number of the slots is configured by the BS based on subcarrier spacing.” These limitations, in combination with the remaining limitations of claim 1, are not taught nor suggested by the prior art of record. 
Claims 8 and 18 recite similar features to those recited in claim 1, and are allowed for the same reasons.
Claims 4-7 and 11-17 depend from allowed claims and are therefore allowed for the same reasons.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474 
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474